Citation Nr: 1757007	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-31 556	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to April 11, 2011, as 70 percent disabling for the period from April 11, 2011 to January 13, 2017, and as 100 percent disability from January 13, 2017.

2.  Entitlement to service connection for a right wrist degenerative joint disease (dominant).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis with headaches.

6.  Entitlement to service connection for chronic obstructive pulmonary disease.

7.  Entitlement to service connection for sleep apnea (claimed as sleep disorder, apnea).
8.  Entitlement to service connection for diabetes mellitus, type II.

9.  Entitlement to a compensable rating for residual surgical scar, left groin (claimed as left groin injury).

10.  Entitlement to service connection for left wrist degenerative joint disease (non-dominant).

11.  Entitlement to service connection for left shoulder strain (claimed as degenerative joint disease) (non-dominant).

12.  Entitlement to service connection for right shoulder strain (claimed as degenerative joint disease) (dominant).

13.  Entitlement to service connection for right elbow disability (claimed as degenerative joint disease) (dominant).

14. Entitlement to service connection for left elbow disability (claimed as degenerative joint disease) (non-dominant).

15.  Entitlement to service connection for right hip disability (claimed as degenerative joint disease).

16.  Entitlement to service connection for left hip disability (claimed as degenerative joint disease).

17.  Entitlement to service connection for left knee patellofemoral pain syndrome (claimed as degenerative joint disease).

18.  Entitlement to service connection for right knee patellofemoral pain syndrome (claimed as degenerative joint disease).

19.  Entitlement to service connection for right ankle disability (claimed as degenerative joint disease).

20.  Entitlement to service connection for left ankle sprain (claimed as degenerative joint disease).

21.  Entitlement to an effective date earlier than May 23, 2014 for the grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

22.  Entitlement to a compensable rating for left thumb degenerative joint disease (non-dominant)

23.  Entitlement to service connection for right thumb degenerative joint disease (dominant)

24.  Entitlement to service connection for left index finger degenerative joint disease (non-dominant)

25.  Entitlement to service connection for left long finger degenerative joint disease (non-dominant)

26.  Entitlement to service connection for right index finger degenerative joint disease (dominant)

27.  Entitlement to service connection for right long finger degenerative joint disease (dominant)

28.  Entitlement to service connection for left ring finger degenerative joint disease (dominant)

29.  Entitlement to service connection for left little finger degenerative joint disease (non-dominant)

30.  Entitlement to service connection for right ring finger degenerative joint disease (dominant)

31.  Entitlement to service connection for right little finger degenerative joint disease (dominant).

32.  Entitlement to service connection for left ankle sprain (claimed as degenerative joint disease).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2010, May 2011, September 2011, September 2012, January 2013, and April 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The April 2017 rating decision granted entitlement to a TDIU with an effective date of May 23, 2014.  The issue of entitlement to a TDIU prior to May 23, 2014 has been certified to the Board.  See VA Form 8 of June 2017.

This appeal was processed as a paperless claim using Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty April 1970 to July 1972.

2.  On October 13, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  By a filing of October 2017, the Veteran's representative indicated that the Veteran wished to withdraw all pending appeals.   Therefore there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it will be dismissed.



ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


